DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art because Claims 1 and 11 set forth an optical device comprising a first reflective surface disposed to reflect, to a substantially arc-shaped region around a first axis, at least a portion of first light incident along the first axis and having a light distribution characteristics with an optical axis parallel to the first axis, the first reflective surface comprising a plurality of reflective arc surfaces separated in a direction along the first axis, a second reflective surface and a third reflective surface intersecting each other on the first axis and disposed such that the first reflective surface is located between the second reflective surface and the third reflective surface; and a light transmissive emission surface adapted to refract at least a portion of light reflected by the plurality of arc surfaces to emit the light around the first axis, the emission surface having periodic irregularities/inflection points (Claim 11) in a cross section in the direction along the first axis.  This combination of limitations was not shown or suggested by the prior art.
Claim 21 is allowable over the prior art because Claim 21 sets forth a light transmissive optical element comprising a multilevel inner surface comprising: a plurality .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bartenbach is cited of interest for showing a multiple lens surfaces 5 with reflective and refractive surfaces (see Fig. 4).  Hu et al is cited of interest for showing in Figure 3, an optical element comprising a plurality of reflective surfaces 31, 51 and light refracting surfaces 21 and 41.  Sugimoto is cited of interest for showing an optical element 10 with successive reflective surfaces in Figure 2.  Van Gorkom et al is cited of interest for showing in Figures 1 and 2 alternating reflecting and light transmitting surfaces.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875